Order entered June 6, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01694-CR

                               FRANCISCO ALVAREZ, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F09-73175-P

                                            ORDER
           The Court GRANTS court reporter Lisabeth Kellett’s June 4, 2013 request for extension

of time to file the reporter’s record. We ORDER Ms. Kellett, as official court reporter, to file

the complete reporter’s record by JULY 3, 2013. Because the record is already two months

overdue, no further extensions will be granted.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Lisabeth Kellett, official court reporter, 203rd Judicial District Court, and to counsel for all

parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE